DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expansion devices”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 10,663,207).
Regarding claim 1, Jeong discloses a refrigerator appliance (refer to Figs. 1-9) defining a vertical direction, a lateral direction and a transverse direction, the vertical, 
a cabinet (10) extending from a top to a bottom along the vertical direction, the cabinet (10) also extending from a left side to a right side along the lateral direction, the cabinet defining a fresh food chamber (21) and a freezer chamber (22), the fresh food chamber (21) extending along the vertical direction between the top and the bottom of the cabinet, along the lateral direction between the left and right sides of the cabinet, and along the transverse direction between a front portion and a back portion, the front portion of the fresh food chamber defining an opening for receipt of food items (refer to Fig. 2); 
a door (30) rotatably mounted to the cabinet (10) at the front portion of the fresh food chamber (21) such that the door rotates between a closed position (as can be seen in Fig. 1) where the door sealingly encloses at least a portion of the fresh food chamber and an open position (as can be seen in Fig. 2) to permit access to the fresh food chamber, the door (30) comprising an outer casing (33) comprising a thermally insulated wall (35), a flexible chamber (40) defined within the door (30) by the outer casing (33), and a front panel (36) rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the flexible chamber (refer to Fig. 3); and
a sealed cooling system configured to provide cooled air to the fresh food chamber, the freezer chamber, and the flexible chamber, the sealed cooling system comprising:

a compressor (6);
a condenser (refer to col. 6, lines 3-14, wherein said condenser is not shown);
a plurality of evaporators (2, 4 and 62);
a fresh food fan (3) configured to urge air from a first part of the cooling system (said first part considered to be evaporator 2) to the fresh food chamber (21);
a door-in-door fan (63) configured to urge air from a second part of the cooling system (said second part considered to be evaporator 62) to the flexible chamber (40); and 
a freezer fan (5) configured to urge air from a third part of the cooling system (said third part considered to be evaporator 4) to the freezer chamber (22).
While Jeong teaches the condenser and the plurality of evaporators, Jeong fails to explicitly disclose wherein the condenser is located downstream of the compressor with respect to the flow direction of the working fluid and the plurality of evaporators downstream of the condenser with respect to the flow direction of the working fluid.
However, the Examine takes Official Notice the fact that it is well known in the art of refrigeration, to provide the sealed cooling system including the condenser positioned downstream of the compressor with respect to the flow direction of the working fluid, in order to transfer heat from the working fluid to surrounding air, and to provide the 
Therefore, the Examiner takes Official Notice that it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Jeong such that the condenser is located downstream of the compressor with respect to the flow direction of the working fluid, and the plurality of evaporators are downstream of the condenser with respect to the flow direction of the working fluid, in order to complete the cooling cycle.

Regarding claim 2, Jeong as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Jeong as modified discloses wherein the plurality of evaporators comprises a freezer evaporator (4) in fluid communication with the freezer fan (5) whereby the freezer fan (5) urges air from the freezer evaporator (4) to the freezer chamber (22), a fresh food evaporator (2) in fluid communication with the fresh food fan (3) whereby the fresh food fan (3) urges air from the fresh food evaporator (2) to the fresh food chamber (21), and a door-in-door evaporator (62) in fluid communication with the door-in-door fan (63) whereby the door-in-door fan (63) urges air from the door-in-door evaporator to the flexible chamber (40).

Regarding claim 11, Jeong discloses a sealed cooling system for a refrigerator appliance (refer to Fig. 3), the refrigerator appliance comprising a freezer chamber (22), 
a single loop with a working fluid sealed within the single loop (refer to col. 6, lines 3-14, wherein the sealed single loop includes a refrigerator evaporator 2, a freezer compartment evaporator 4, and a flexible chamber evaporator 62 connected to a compressor 6, a condenser (not shown), and an expander (not shown), and cooling air may be generated using evaporation latent heat of a refrigerant);
a compressor (6);
a condenser (not shown);
a plurality of evaporators (refer to evaporators 2, 4 and 62);
a fresh food fan (3) configured to urge air from a first part of the cooling system (through evaporator 2) to the fresh food chamber (21);
a door-in-door fan (63) configured to urge air from a second part (through evaporator 62) of the cooling system to the flexible chamber (40); and
a freezer fan (5) configured to urge air from a third part of the cooling system (through evaporator 4) to the freezer chamber (22).
While Jeong teaches the condenser and the plurality of evaporators, Jeong fails to explicitly disclose wherein the condenser is located downstream of the compressor with respect to the flow direction of the working fluid and the plurality of evaporators downstream of the condenser with respect to the flow direction of the working fluid.
However, the Examine takes Official Notice the fact that it is well known in the art of refrigeration, to provide the sealed cooling system including the condenser positioned downstream of the compressor with respect to the flow direction of the working fluid, in 
Therefore, the Examiner takes Official Notice that it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Jeong such that the condenser is located downstream of the compressor with respect to the flow direction of the working fluid, and the plurality of evaporators are downstream of the condenser with respect to the flow direction of the working fluid, in order to complete the cooling cycle.

Regarding claim 12, Jeong as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Jeong as modified discloses wherein the plurality of evaporators comprises a freezer evaporator (4) in fluid communication with the freezer fan (5) whereby the freezer fan (5) urges air from the freezer evaporator (4) to the freezer chamber (22), a fresh food evaporator (2) in fluid communication with the fresh food fan (3) whereby the fresh food fan (3) urges air from the fresh food evaporator (2) to the fresh food chamber (21), and a door-in-door evaporator (62) in fluid communication with the door-in-door fan (63) whereby the door-in-door fan (63) urges air from the door-in-door evaporator to the flexible chamber (40).

Claims 1, 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0122648) in view of Jeong (US 10,663,207).
Regarding claim 1, Park discloses a refrigerator appliance (refer to Figs. 1-15) defining a vertical direction, a lateral direction and a transverse direction (Figs 1-2), the vertical, lateral and transverse directions being mutually perpendicular, the refrigerator appliance comprising:
a cabinet (10) extending from a top to a bottom along the vertical direction, the cabinet also extending from a left side to a right side along the lateral direction, the cabinet defining a fresh food chamber (18) and a freezer chamber (19), the fresh food chamber (18) extending along the vertical direction between the top and the bottom of the cabinet (10), along the lateral direction between the left and right sides of the cabinet, and along the transverse direction between a front portion and a back portion, the front portion of the fresh food chamber (18) defining an opening for receipt of food items (refer to Fig. 2);
a door (12) rotatably mounted to the cabinet (10) at the front portion of the fresh food chamber (18) such that the door rotates between a closed position (Fig. 1) where the door sealingly encloses at least a portion of the fresh food chamber and an open position (Fig. 2) to permit access to the fresh food chamber, the door comprising an outer casing (13), a flexible chamber (100) defined within the door by the outer casing (refer to Fig. 6), and a front panel (14) rotatably mounted to the outer casing (13) of the door such that the front panel (14) of the door permits access to the flexible chamber (100); and
a sealed cooling system comprising:
	an evaporator (refer to par. 98, lines 1-6);

a door-in-door fan (200a) configured to urge air from the first part (50) of the cooling system to the flexible chamber (100).
While Park discloses the outer casing and the evaporator, Park fails to explicitly disclose wherein the outer casing comprises a thermally insulated wall, and fails to disclose a sealed cooling system configured to provide cooled air to the fresh food chamber, the freezer chamber, and the flexible chamber, the sealed cooling system comprising: a single loop with a working fluid sealed within the single loop; a compressor; a condenser downstream of the compressor with respect to the flow direction of the working fluid; a plurality of evaporators downstream of the condenser with respect to the flow direction of the working fluid; and a freezer fan configured to urge air from a third part of the cooling system to the freezer chamber.
However, Jeong teaches a refrigerator, comprising a door (30) having an outer casing (33) comprising a thermally insulated wall (35), and further comprising a sealed cooling system configured to provide cooled air to the fresh food chamber, the freezer chamber, and the flexible chamber, the sealed cooling system comprising: a single loop with a working fluid sealed within the single loop (refer to col. 6, lines 3-14, wherein the sealed single loop includes a refrigerator evaporator 2, a freezer compartment evaporator 4, and a flexible chamber evaporator 62 connected to a compressor 6, a condenser (not shown), and an expander (not shown), and cooling air may be generated using evaporation latent heat of a refrigerant); a compressor (6); a condenser (refer to col. 6, lines 3-14, wherein said condenser is not shown); a plurality of 
One having ordinary skill in the art of refrigeration would recognize that by providing the outer casing including a thermally insulated wall, it will prevent the progression of heat through the walls of the casing.
Further, the Examine takes Official Notice the fact that it is well known in the art of refrigeration, to provide the sealed cooling system including the condenser positioned downstream of the compressor with respect to the flow direction of the working fluid, in order to transfer heat from the working fluid to surrounding air, and to provide the plurality of evaporators downstream of the condenser with respect to the flow direction of the working fluid, in order to work opposite of the condenser by absorbing heat from air in the compartment.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Park such that the outer casing comprises a thermally insulated wall, and also providing a sealed cooling system configured to provide cooled air to the fresh food chamber, the freezer chamber, and the flexible chamber, the sealed cooling system comprising: a single loop with a working fluid sealed within the single loop; a compressor; a condenser downstream of the compressor with respect to the flow direction of the working fluid; a plurality of evaporators downstream of the condenser with respect to the flow direction of the working fluid; and a freezer fan configured to urge air from a third part of the cooling 

Regarding claim 3, Park as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Park as modified discloses wherein the plurality of evaporators comprises a freezer evaporator (4 as taught by Jeong) in fluid communication with the freezer fan (5 as taught by Jeong) whereby the freezer fan (5 as taught by Jeong) urges air from the freezer evaporator (4 as taught by Jeong) to the freezer chamber (19) and a second evaporator (refer to par. 98, lines 1-6), the fresh food fan (70) in fluid communication with at least a first portion (60) of the second evaporator whereby the fresh food fan (70) urges air from the second evaporator to the fresh food chamber (by means of apertures 61), and the door-in-door fan (200a) in fluid communication with at least a second portion (50) of the second evaporator whereby the door-in-door fan (200a) urges air from the second evaporator to the flexible chamber (100).

Regarding claim 11, Park discloses a sealed cooling system for a refrigerator appliance, the refrigerator appliance comprising a freezer chamber (19), a fresh food chamber (18), and a flexible chamber (100) defined in a door (12) of the refrigerator appliance (10), the sealed cooling system comprising:
an evaporator (refer to par. 98, lines 1-6);

a door-in-door fan (200a) configured to urge air from the first part of the cooling system to the flexible chamber (100).
While Park discloses the sealed cooling system including the evaporator, Park fails to explicitly disclose a single loop with a working fluid sealed within the single loop; a compressor; a condenser downstream of the compressor with respect to the flow direction of the working fluid; a plurality of evaporators downstream of the condenser with respect to the flow direction of the working fluid; and a freezer fan configured to urge air from a third part of the cooling system to the freezer chamber.
However, Jeong teaches a refrigerator, comprising a single loop with a working fluid sealed within the single loop (refer to col. 6, lines 3-14, wherein the sealed single loop includes a refrigerator evaporator 2, a freezer compartment evaporator 4, and a flexible chamber evaporator 62 connected to a compressor 6, a condenser (not shown), and an expander (not shown), and cooling air may be generated using evaporation latent heat of a refrigerant); a compressor (6); a condenser (refer to col. 6, lines 3-14, wherein said condenser is not shown); a plurality of evaporators (2, 4 and 62); and a freezer fan (5) configured to urge air from a third part of the cooling system (said third part considered to be evaporator 4) to the freezer chamber (22), in order to generate and supply cooled air within the cabinet (refer to col. 6, lines 3-6).
Further, the Examine takes Official Notice the fact that it is well known in the art of refrigeration, to provide the sealed cooling system including the condenser positioned downstream of the compressor with respect to the flow direction of the working fluid, in 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Park by providing a single loop with a working fluid sealed within the single loop; a compressor; a condenser downstream of the compressor with respect to the flow direction of the working fluid; a plurality of evaporators downstream of the condenser with respect to the flow direction of the working fluid; and a freezer fan configured to urge air from a third part of the cooling system to the freezer chamber in view of the teachings by Jeong, in order to generate and supply cooled air within the cabinet in view of the teachings by Jeong along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 13, Park as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Park as modified discloses wherein the plurality of evaporators comprises a freezer evaporator (4 as taught by Jeong) in fluid communication with the freezer fan (5 as taught by Jeong) whereby the freezer fan (5 as taught by Jeong) urges air from the freezer evaporator (4 as taught by Jeong) to the freezer chamber (19) and a second evaporator (refer to par. 98, lines 1-6), the fresh food fan (70) in fluid communication with at least a first portion (60) of the second evaporator whereby the fresh food fan (70) urges air from the second evaporator to the .

Claims 4-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 10,663,207) in view of Matsuzaki (US 2019/0226733).
Regarding claims 4 and 14, Jeong as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 11 respectively. Further, Jeong as modified discloses the condenser and the plurality of evaporators, but fails to explicitly disclose a multi-way valve downstream of the condenser and upstream of a plurality of expansion devices, each expansion device of the plurality of expansion devices directly upstream of at least one evaporator of the plurality of evaporators.
However, Matsuzaki further teaches a refrigerator, comprising a multi-way valve (20) downstream of a condenser (22) and upstream of a plurality of expansion devices (241, 242, 243), each expansion device of the plurality of expansion devices directly upstream of a plurality of evaporators (231, 232, 233), in order to control a flow rate of a fluid with high precision when the fluid starts to be released (refer to par. 7, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Jeong by providing a multi-way valve downstream of the condenser and upstream of a plurality of expansion devices, each expansion device of the plurality of expansion devices directly upstream of at least one evaporator of the plurality of evaporators in view of the teachings by 

Regarding claims 5 and 15, Jeong as modified meets the claim limitations as disclosed above in the rejection of claims 4 and 14 respectively. Further, Jeong as modified discloses wherein the plurality of evaporators comprises a freezer evaporator (4) in fluid communication with the freezer fan (5) whereby the freezer fan (5) urges air from the freezer evaporator (4) to the freezer chamber (22), a fresh food evaporator (2) in fluid communication with the fresh food fan (3) whereby the fresh food fan (3) urges air from the fresh food evaporator (2) to the fresh food chamber (21), and a door-in-door evaporator (62) in fluid communication with the door-in-door fan (63) whereby the door-in-door fan (63) urges air from the door-in-door evaporator (62) to the flexible chamber (40), wherein the expansion devices (241, 242, 243 by Matsuzaki) of the plurality of expansion devices are capillary tubes (refer to par. 47, lines 1-4 by Matsuzaki) and the plurality of capillary tubes comprises a first capillary tube (241 as taught by Matsuzaki) directly upstream of the fresh food evaporator (2) and a second capillary tube (refer to capillary tube 243 as taught by Matsuzaki directly upstream of an evaporator 233 of a flex zone in the refrigerator) directly upstream of the door-in-door evaporator (62).

Regarding claims 6 and 16, Jeong as modified meets the claim limitations as disclosed above in the rejection of claims 5 and 15 respectively. Further, Jeong as modified discloses the multi-way valve (20 as taught by Matsuzaki), and wherein the 
However, it appears that the multi-way valve of Jeong as modified by Matsuzaki would operate equally well with the multi-way valve being a three-way valve. Further, applicant has not disclosed that having the multi-way valve being a three-way valve solves any stated problem, indicating simply that the multi-way valve 418 may be a three-way valve.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Jeong such that the multi-way valve is a three-way valve because it appears to be an arbitrary design consideration which fails to patentable distinguish over Jeong.

Regarding claims 7 and 17, Jeong as modified meets the claim limitations as disclosed above in the rejection of claims 5 and 15 respectively. Further, Jeong as modified discloses wherein the multi-way valve (20 as taught by Matsuzaki) is a four-way valve (refer to Fig. 2 by Matsuzaki), further comprising a third capillary tube (refer to 242 as taught by Matsuzaki, wherein said third capillary tube 242 is located downstream of the four-way valve, and upstream of the freezer evaporator 232) downstream of the four-way valve (20 as taught by Matsuzaki) and directly upstream of the freezer evaporator (4).

Claims 4, 8, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0122648), Jeong (US 10,663,207), and further in view of Matsuzaki (US 2019/0226733).
Regarding claims 4 and 14, Park as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 11 respectively. Further, Park as modified discloses the condenser and the plurality of evaporators, but fails to explicitly disclose a multi-way valve downstream of the condenser and upstream of a plurality of expansion devices, each expansion device of the plurality of expansion devices directly upstream of at least one evaporator of the plurality of evaporators.
However, Matsuzaki further teaches a refrigerator, comprising a multi-way valve (20) downstream of a condenser (22) and upstream of a plurality of expansion devices (241, 242, 243), each expansion device of the plurality of expansion devices directly upstream of a plurality of evaporators (231, 232, 233), in order to control a flow rate of a fluid with high precision when the fluid starts to be released (refer to par. 7, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Park by providing a multi-way valve downstream of the condenser and upstream of a plurality of expansion devices, each expansion device of the plurality of expansion devices directly upstream of at least one evaporator of the plurality of evaporators in view of the teachings by Matsuzaki, in order to control a flow rate of the working fluid with high precision when the working fluid starts to be released.

Regarding claims 8 and 18, Park as modified meets the claim limitations as disclosed above in the rejection of claims 4 and 14 respectively. Further, Park as modified discloses wherein the plurality of evaporators comprises a freezer evaporator (4 as taught by Jeong) in fluid communication with the freezer fan (5 as taught by Jeong) whereby the freezer fan (5 as taught by Jeong) urges air from the freezer evaporator to the freezer chamber (19) and a second evaporator (refer to par. 98, lines 1-6), the fresh food fan (70) in fluid communication with at least a first portion (60) of the second evaporator whereby the fresh food fan (70) urges air from the second evaporator to the fresh food chamber (by means of apertures 61), and the door-in-door fan (200a) in fluid communication with at least a second portion (50) of the second evaporator whereby the door-in-door fan (200a) urges air from the second evaporator to the flexible chamber (100), wherein the expansion devices (241, 242, 243 as taught by Matsuzaki) of the plurality of expansion devices are capillary tubes (refer to par. 47, lines 1-4 by Matsuzaki) and the plurality of capillary tubes comprises a first capillary tube (241 as taught by Matsuzaki)  connected to a first outlet of the multi-way valve (20 as taught by Matsuzaki) and a second capillary tube (243 as taught by Matsuzaki) connected to a second outlet of the multi-way valve (20 as taught by Matsuzaki).

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.